UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8366


DAVID M. KISSI,

                  Plaintiff - Appellant,

          v.

PAUL CLEMENT; U.S. SOLICITOR GENERAL, U.S.; PETER J.
MESSITTE, Judge; GRIFE HIRAH, Mr.; GRIFE HIRAH, Mrs.; M. M.
KREMEN; B. GREENBERG; JAMES RYAN; PAUL MEARS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-02273-RWT)


Submitted:   January 15, 2009                Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David    M.    Kissi   appeals     the    district     court’s      order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                              We

have     reviewed       the     record     and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.         Kissi     v.     Clement,    No.     8:08-cv-02273-RWT        (D.     Md.

Sept. 18, 2008).             We dispense with oral argument because the

facts    and    legal    contentions       are    adequately    presented       in   the

materials      before     the    court     and    argument    would    not   aid     the

decisional process.

                                                                             AFFIRMED




                                            2